Per Curiam.
Claimant’s expectation of increased wages as a graduate nurse after attaining the age of twenty-one related to a time beyond the period of claimant’s temporary total disability for which the Board has erroneously made an award at the maximum rate of twenty-five dollars a week, based upon such expected wage increase. A distinction is made between a case of temporary disability where there is no probable increase of a minor’s wages under normal conditions during the period of such temporary disability on the one hand, and a permanent partial disability for which a schedule award is made which presupposes a loss of earning ability which will continue through life. (Ide v. Faul & Timmins, 179 App. Div. 567, 571; Szmuda v. Kent Bag Co., 214 id. 341 Dislifano v. Ribis Bros., 209 id. 840.) Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award as to permanent partial disability affirmed. Award as to temporary total disability reversed, and claim, in that respect, remitted, with costs against the State Industrial Board to abide the event.